DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed December 10, 2020.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Patent Application Pub. No.: US 2009/0315423 A1) in view of Makino et al. (US Patent Application Pub. No.: US 2008/0174203 A1) and Matsubara et al. (US Patent Application Pub. No.: US 2009/0261667 A1).

Having the end plate components formed by casting is a known skill in the art as exhibited by Makino et al. (see paragraph [0055]) which when applied to the end face pressing part and the press-fit holding part of Suzuki et al. this would disclose a unitary, one-piece part by casting.  Having the holding part be spaced from and not in direct contact with the rotor core is known in the art as exhibited by Matsubara et al. which disclose a holding part (reference numeral 14) being spaced from and not in direct contact with the rotor core (reference numeral 11, see figure 25) which also shows the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the casting as disclosed by Makino et al. and also the press-fit holding part being spaced from and not in direct contact with the rotor core as disclosed by Matsubara et al. for combining the end plate components of Suzuki et al. for predictably providing desirable configurations for facilitating the assembly of the device.  
For claim 2, Suzuki et al. disclose in the end plate (reference numeral 170, figure 3), the end face pressing part (reference numeral 172) and the press-fit holding part (reference numeral 171) are combined together by fitting the end face pressing part to the press-fit holding part (see figure 3).  
For claims 4 and 7, Suzuki et al. disclose the magnets (reference numeral 163) being inserted in the holes (reference numeral 162, see figures 2, 3) in the axial direction (see figures 2, 3), i.e. the magnet is inserted in the rotor core in a way that makes the magnet movable in the axial direction.  

Claims 3, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Makino et al. and Matsubara et al. as applied to claims 1 and 2 above, and further in view of Yamagishi et al. (US Patent Application Pub. No.: US 2014/0077652 A1).
For claims 3 and 6, Suzuki et al. disclose the claimed invention including the press-fit holding part (reference numeral 171) being made of metal containing iron (see 
For claim 8, Suzuki et al. disclose the magnets (reference numeral 163) being inserted in the holes (reference numeral 162, see figures 2, 3) in the axial direction (see figures 2, 3), i.e. the magnet is inserted in the rotor core in a way that makes the magnet movable in the axial direction.  

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Patent Application Pub. No.: US 2009/0315423 A1) in view of Makino et al. (US Patent Application Pub. No.: US 2008/0174203 A1).
For claim 12, Suzuki et al. disclose the claimed invention comprising: a rotor core (reference numeral 160, see figure 3); a magnet (reference numeral 163) provided in the rotor core and extending in an axial direction (see figure 3); a rotating shaft (reference numeral 124) inserted through a center of the rotor core (see figure 3); and an end plate (reference numeral 170) provided on an end face in the axial direction of the rotor core (see figure 3), wherein the end plate (reference numeral 170) includes an end face pressing part (reference numeral 172) arranged on an outer peripheral side of the rotor core and facing the magnet (reference numeral 163, see figure 3), and a 
Having the end plate components formed by casting is a known skill in the art as exhibited by Makino et al. (see paragraph [0055]) which when applied to the end face pressing part and the press-fit holding part of Suzuki et al. this would disclose a unitary, one-piece part by casting.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the casting as disclosed by Makino et al. for combining the end plate components of Suzuki et al. for predictably providing desirable configurations for facilitating the assembly of the device.  
For claim 14, Suzuki et al. disclose the magnets (reference numeral 163) being inserted in the holes (reference numeral 162, see figures 2, 3) in the axial direction (see figures 2, 3), i.e. the magnet is inserted in the rotor core in a way that makes the magnet movable in the axial direction.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Makino et al. as applied to claim 12 above, and further in view of Yamagishi et al. (US Patent Application Pub. No.: US 2014/0077652 A1).
For claim 13, Suzuki et al. disclose the claimed invention including the press-fit holding part (reference numeral 171) being made of metal containing iron (see paragraph [0097]), but Suzuki et al. do not specifically disclose the end face pressing part being made of metal containing aluminum.  Having end plates made of aluminum is a known skill in the art as exhibited by Yamagishi et al. (see paragraph [0043]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aluminum as disclosed by Yamagishi et al. for the end face pressing part of Suzuki et al. in view of Makino et al. for predictably providing desirable configurations for facilitating the assembly of the device.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. in view of Makino et al. as applied to claim 12 above, and further in view of Matsubara et al. (US Patent Application Pub. No.: US 2009/0261667 A1).
For claim 15, Suzuki et al. in view of Makino et al. disclose the claimed invention except for a face of the end face pressing part which faces the rotor core being flush with the press-fit holding part, or the press-fit holding part being set back from the end face pressing part.  Matsubara et al. disclose the holding part (reference numeral 14) being set back from the end face pressing part (reference numeral 41, see figure 25), and when applied to the press-fit holding part and the end face pressing part of Suzuki et al. in view of Makino et al. this would disclose the press-fit holding part being set back .  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-8, and 12-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Also in response to Suzuki disclosing a plate spring configuration for end plate 71 and therefore teaches away from the unitary die cast of Makino, the goal of the flexurally deformed end plate 171 in Suzuki et al. is to have the rotor yoke 161 and the permanent magnets 163 be evenly pressed (see paragraph [0110]). Applying the casting of Makino et al. for the plates 171 and 172 of Suzuki et al. would still accomplish the same goal of the rotor yoke 161 and the permanent magnets 163 being evenly pressed, therefore the combination would not change the principal operation of the plates 170 of Suzuki et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ALEX W MOK/Primary Examiner, Art Unit 2834